Name: Commission Regulation (EC) No 1294/2008 of 18 December 2008 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  health;  natural environment;  trade;  agricultural policy
 Date Published: nan

 19.12.2008 EN Official Journal of the European Union L 340/41 COMMISSION REGULATION (EC) No 1294/2008 of 18 December 2008 amending Regulation (EC) No 318/2007 laying down animal health conditions for imports of certain birds into the Community and the quarantine conditions thereof (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular the second subparagraph of Article 10(3) and the first subparagraph of Article 10(4) thereof, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (2), and in particular the fourth indent of Article 18(1), Whereas: (1) Commission Regulation (EC) No 318/2007 (3) lays down the animal health conditions for imports of certain birds other than poultry into the Community and the quarantine conditions applicable to such birds after import. (2) Annex V to that Regulation sets out a list of quarantine facilities and centres approved by the competent authorities of the Member States for import of certain birds other than poultry. (3) France, Germany and the United Kingdom have reviewed their approved quarantine facilities and centres and have sent an updated list of those quarantine facilities and centres to the Commission. The list of approved quarantine facilities and centres set out in Annex V to Regulation (EC) No 318/2007 should therefore be amended accordingly. (4) Regulation (EC) No 318/2007 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex V to Regulation (EC) No 318/2007 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirely and directly applicable in all Member States. Done at Brussels, 18 December 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. (2) OJ L 268, 14.9.1992, p. 54. (3) OJ L 84, 24.3.2007, p. 7. ANNEX ANNEX V List of approved facilities and centres as referred to in Article 6(1) ISO Code country Name country Approval number quarantine facility or centre AT AUSTRIA AT OP Q1 AT AUSTRIA AT-KO-Q1 AT AUSTRIA AT-3-KO-Q2 AT AUSTRIA AT-3-ME-Q1 AT AUSTRIA AT-3-HO-Q-1 AT AUSTRIA AT3-KR-Q1 AT AUSTRIA AT-4-KI-Q1 AT AUSTRIA AT-4-VB-Q1 AT AUSTRIA AT 6 10 Q 1 AT AUSTRIA AT 6 04 Q 1 BE BELGIUM BE VQ 1003 BE BELGIUM BE VQ 1010 BE BELGIUM BE VQ 1011 BE BELGIUM BE VQ 1012 BE BELGIUM BE VQ 1013 BE BELGIUM BE VQ 1016 BE BELGIUM BE VQ 1017 BE BELGIUM BE VQ 3001 BE BELGIUM BE VQ 3008 BE BELGIUM BE VQ 3014 BE BELGIUM BE VQ 3015 BE BELGIUM BE VQ 4009 BE BELGIUM BE VQ 4017 BE BELGIUM BE VQ 7015 CZ CZECH REPUBLIC 21750016 CZ CZECH REPUBLIC 21750027 CZ CZECH REPUBLIC 21750050 CZ CZECH REPUBLIC 61750009 DE GERMANY BB-1 DE GERMANY BW-1 DE GERMANY BY-1 DE GERMANY BY-2 DE GERMANY BY-3 DE GERMANY BY-4 DE GERMANY HE-2 DE GERMANY NI-1 DE GERMANY NI-2 DE GERMANY NI-3 DE GERMANY NW-1 DE GERMANY NW-2 DE GERMANY NW-3 DE GERMANY NW-4 DE GERMANY NW-5 DE GERMANY NW-6 DE GERMANY NW-7 DE GERMANY NW-8 DE GERMANY NW-9 DE GERMANY RP-1 DE GERMANY SN-1 DE GERMANY SN-2 DE GERMANY TH-1 DE GERMANY TH-2 ES SPAIN ES/01/02/05 ES SPAIN ES/05/02/12 ES SPAIN ES/05/03/13 ES SPAIN ES/09/02/10 ES SPAIN ES/17/02/07 ES SPAIN ES/04/03/11 ES SPAIN ES/04/03/14 ES SPAIN ES/09/03/15 ES SPAIN ES/09/06/18 ES SPAIN ES/10/07/20 FR FRANCE 38.193.01 FR FRANCE 32.162.004 GR GREECE GR.1 GR GREECE GR.2 IE IRELAND IRL-HBQ-1-2003 Unit A IT ITALY 003AL707 IT ITALY 305/B/743 IT ITALY 132BG603 IT ITALY 170BG601 IT ITALY 068CR003 IT ITALY 006FR601 IT ITALY 054LCO22 IT ITALY I  19/ME/01 IT ITALY 119RM013 IT ITALY 006TS139 IT ITALY 133VA023 IT ITALY 015RM168 MT MALTA BQ 001 NL NETHERLANDS NL-13000 NL NETHERLANDS NL-13001 NL NETHERLANDS NL-13002 NL NETHERLANDS NL-13003 NL NETHERLANDS NL-13004 NL NETHERLANDS NL-13005 NL NETHERLANDS NL-13006 NL NETHERLANDS NL-13007 NL NETHERLANDS NL-13008 NL NETHERLANDS NL-13009 NL NETHERLANDS NL-13010 PL POLAND 14084501 PT PORTUGAL 05 01 CQA PT PORTUGAL 01 02 CQA PT PORTUGAL 03 01 CQAR PT PORTUGAL 05 07 CQAA UK UNITED KINGDOM 21/07/01 UK UNITED KINGDOM 21/07/02 UK UNITED KINGDOM 01/08/01 UK UNITED KINGDOM 21/08/01 UK UNITED KINGDOM 24/08/01